Name: Commission Implementing Decision (EU) 2018/749 of 18 May 2018 on recognition of the report of Croatia including typical greenhouse gas emissions from cultivation of agricultural raw materials pursuant to Directive 2009/28/EC of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: plant product;  agricultural activity;  documentation;  environmental policy;  Europe;  deterioration of the environment
 Date Published: 2018-05-22

 22.5.2018 EN Official Journal of the European Union L 125/12 COMMISSION IMPLEMENTING DECISION (EU) 2018/749 of 18 May 2018 on recognition of the report of Croatia including typical greenhouse gas emissions from cultivation of agricultural raw materials pursuant to Directive 2009/28/EC of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (1), and in particular Article 19(4) thereof, Whereas: (1) On 1 April 2016, Croatia submitted a report presenting the results of calculations of greenhouse gas emissions from the cultivation of rapeseed. Calculations were performed for NUTS 2 region Continental Croatia, where rapeseed is grown. (2) After examination of the report submitted by Croatia, the Commission considers that it complies with the conditions set out in Directive 2009/28/EC to allow an EU Member State to use typical values for a smaller geographical area than that used in the calculation of the default values: the data of this report refer to emissions from cultivation of agricultural raw materials (rapeseed); the typical greenhouse gas emissions from the cultivation of rapeseed can be expected to be lower than or equal to the emissions that were assumed in the calculation of the relevant default values; and these typical greenhouse gas emissions have been reported to the Commission. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee on the Sustainability of Biofuels and Bioliquids, HAS ADOPTED THIS DECISION: Article 1 The Commission considers that the report submitted for recognition by Croatia on 1 April 2016 contains accurate data for measuring the greenhouse gas emissions associated with the cultivation of rapeseed produced in the NUTS 2 region Continental Croatia for the purposes of Article 17(2) of Directive 2009/28/EC. A summary of the data contained in the report is set out in the Annex. Article 2 This Decision is valid for a period of 5 years. If the content or circumstances of the report, as submitted for recognition to the Commission on 1 April 2016, change in a way that might affect the conditions required for the recognition made in Article 1, such changes shall be notified to the Commission without delay. The Commission shall assess the notified changes with a view to establishing whether the report is still providing accurate data. Article 3 The Commission may repeal this Decision if it has been clearly demonstrated that the report does not contain any longer accurate data for the purposes of measuring the greenhouse gas emissions associated with the cultivation of rapeseed produced in Croatia. Article 4 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 140, 5.6.2009, p. 16. ANNEX Greenhouse gas emissions arising from the cultivation of rapeseed in Croatia: Inputs GHG emission in kg CO2 eq/ha GHG emission in kg CO2 eq/trapeseed GHG emission in g CO2 eq/MJFAME N-fertilizer 245,7 87,75 3,702 P2O5- fertilizer 25,28 9,028 0,381 K2O- fertilizer 46,08 16,45 0,694 Seed 2,2 0,785 0,033 Plant protection products 13,5 4,82 0,203 Diesel 219,5 78,39 3,307 Field N2O emissions 787,4 281,21 11,86 TOTAL 1 339,66 478,45 20,18